DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the claim amendment filed.
The amendments filed have been accepted and are hereby entered.
Claims 1, 2, 6, 8, and 15 have been amended.
No claims have been added.
Claims 1-20 are pending and claims 1-3, 6-10, 13-17, and 20 have been examined.
This action is Non-final, necessitated by newly introduced 101 rejection.










Response to Arguments
The U.S.C. § 103 rejection is withdrawn in view of claim amendments received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-3, 6-10, 13-17, and 20 are determined to be directed to an abstract idea. The Examiner has identified method claim 1 as the claim that represents the claimed invention for analysis and is analogous to claims 8 and 15 (i.e., same rationale of claim 1 (below), is similarly applied to claims 8 and 15 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, method, or product of manufacture which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-3, 6-10, 13-17, and 20 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold and bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A risk evaluation method, comprising: obtaining, [by] one or more hardware processors, a set of data types of data to be collected associated with a target user; obtaining, [by] the one or more hardware processors, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types wherein the historical data includes a monthly expense of the target user, and wherein the obtaining data corresponding to one or more first data types of the set of data types comprises: collecting first data corresponding to at least one of the one or more first data types from the historical data of the target user collected from the historical transactions, and calculating second data corresponding to at least one of the one or more first data types by applying the historical data of the target user as inputs to a machine-learning model, wherein the machine-learning model is [trained] based on historical data of a plurality of users, wherein the historical data of the plurality of users includes monthly expenses and income levels of the plurality of users; determining, [by] the one or more hardware processors, one or more second data types by identifying each data type in the set of data types that is not among the one or more first data types and including the identified data types in the one or more second data types; determining, [by] the one or more hardware processors, one or more questions corresponding to the one or more second data types; pushing, [by] the one or more hardware processors, the determined one or more questions to a computing device [associated with] the target user for display in a graphical user interface, wherein one or more of the determined one or more questions each comprises a plurality of options; SMRH:4893-9857-9478.1-2-Application No. 16/692,153 Attorney Docket No. 50GL-293017receiving, [by] the one or more hardware processors, one or more answers to the one or more questions from the graphical user interface [of the] computing device; identifying modifiable data and non-modifiable data within the collected first data corresponding to at least one of the one or more first data types; pushing, [by] the one or more hardware processors, the obtained data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification, wherein the pushing the obtained data comprises: indicating that the modifiable data within the collected first data corresponding to at least one of the one or more first data types is modifiable [in the] graphical user interface of the computing device, indicating that the non-modifiable data within the collected first data corresponding to at least one of the one or more first data types is non-modifiable in the graphical user interface of the computing device, and indicating that the calculated second data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device;  receiving, [by] the one or more hardware processors, from the computing device [associated with] the target user, one or more confirmations and one or more modifications for the obtained data corresponding to the one or more first data types; determining, [by] the one or more hardware processors, a risk level of the target user by performing risk evaluation for the target user based on the obtained data confirmed to be correct by the target user, the one or more modifications, and the received one or more answers; and providing, [by] the one or more hardware processors, a financial product having a risk level corresponding to the determined risk level of the target user. 

Under broadest reasonable interpretation, these are fundamental economic principles and/or practices of mitigating risk based on gathered / estimated user information. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the risk evaluation abstract idea to a system comprising  generic non-transitory memories/ hardware processors, interfaces / display, and machine learning model, (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). Additionally, the sending/receiving of data between processors/system and user device is adding insignificant extra-solution activity (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply the generic  (risk evaluation) system comprising  generic non-transitory memories/ hardware processors, interfaces / display, and machine learning model, (See MPEP 2106.05(f)), such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent). For the step of system/processors sending / receiving data that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed sending / receiving of data is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims (Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20), the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims do not recite any further additional elements outside of the abstract idea, and also do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For these reasons the dependent claims are also not patent eligible.


No Prior Art Rejection
Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons: 
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed as an ordered combination, and does not teach, short of impermissible hindsight bias (Examiner notes limitations in bold are being referred to, with bracketed limitations showing context of limitations):

obtaining, by the one or more hardware processors, from historical data of the target user collected from historical transactions, data corresponding to one or more first data types of the set of data types,

calculating second data corresponding to at least one of the one or more first data types by applying the historical data of the target user as inputs to a machine-learning model, 

wherein the machine-learning model is trained based on historical data of a plurality of users,

wherein the historical data of the plurality of users includes monthly expenses and income levels of the plurality of users;

identifying modifiable data and non-modifiable data within the collected first data corresponding to at least one of the one or more first data types;

[pushing, by the one or more hardware processors, the obtained data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification,] wherein the pushing the obtained data comprises: 

indicating that the modifiable data within the collected first data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device, 

indicating that the non-modifiable data within the collected first data corresponding to at least one of the one or more first data types is non-modifiable in the graphical user interface of the computing device, 

and indicating that the calculated second data corresponding to at least one of the one or more first data types is modifiable in the graphical user interface of the computing device;  

determining, […], a risk level of the target user by performing risk evaluation for the target user based on the obtained data confirmed to be correct by the target user, the one or more modifications, and the received one or more answers;

 providing, […], a financial product having a risk level corresponding to the determined risk level of the target user.

The closest prior art of record includes: 

United States Application Publication No.  US-20160371780-A1 to Barratt, disclosing analysis engine analyzing data to provide recommendations to users about potential investments (¶¶1, 6, 41), partially at least based on their personal transaction data, which includes monthly income and monthly expenses (¶58), of which are gathered from a questionnaire to determine a risk profile for the user (¶56). Barratt also discloses personalized investment advice based on analysis of transaction history of credit/debit card accounts (¶¶49, 72, 96), and suggests analysis engine using transaction data of individuals who have a similar demographic to the user of system when there is insufficient user-transaction data to determine recommendations (¶238). 
	Barratt fails to disclose a machine-learning model trained based on historical data of a plurality of users, wherein the historical data of the plurality of users includes monthly expenses and income levels of the plurality of users, and fails to suggest pushing, by the one or more hardware processors, the obtained/calculated data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification.

United States Application Publication No.  US 20150170175 A1 to Zhang (“Zhang”), disclosing inference of income level based upon transactions (¶¶253, 263), where inferences can be calculated by a Bayesian belief network trained on transaction information (¶349). Zhang further discloses inferences may be used to determine cross-sell products (¶272). 

Zhang fails to teach determination risk level for recommendation of products, and fails to suggest pushing, by the one or more hardware processors, the obtained/calculated data corresponding to the one or more first data types to the computing device associated with the target user for confirmation and modification.
	
United States Application Publication No.  US-20170004584-A1 to Wang, disclosing a smart logic agent evaluating whether or not a given set of data (e.g., one or more first data types) is missing tax data (e.g., second data types) in order to propose a user to fill in missing data (understood to correspond to second, missing types of data, ¶¶2, 40)). Furthermore, ¶¶37, 69, 103 of Wang discloses a user being able to modify variables (¶37), as well as confirming the gathered data (¶69). Lastly, ¶104 in further view of ¶103 of Wang discloses a controllability model which can determine which variables in forms can be controlled by the user (taxpayer).

Wang fails to disclose recommendation of a financial product based on a determined risk level

United States Application Publication No.  US-20110295623-A1 to Behringer (“Behringer”), disclosing a form being prefilled with suggestion data determined by a machine learning model (¶¶51-52).

United States Patent Publication No.  US 20120185864 A1 to Toukmaji (“Toukmaji”), disclosing a graphical user indicating whether or not data is modifiable visually via graying out fields that cannot be edited, and white boxes are editable.

Examiner respectfully submits all the individual elements of the Applicant’s claimed invention are individually taught within the prior art of record searched. However, Examiner also submits that the prior art of record fails to render obvious the claimed subject matter, viewed as an ordered combination, short of impermissible hindsight bias.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
United States Application Publication No.  US 20160117771 A1 to MacDonald, disclosing asset allocation recommendations based on questionnaires including income and expense details (e.g., ¶¶76, 94 in view of Fig. 8), where some questionnaire responses are defaulted by cohort analysis (¶105 in further view of Fig. 13).

United States Application Publication No.  US-20090276368-A1 to Martin, disclosing systems and methods to support personal financial management by recommending financial products and services responsive to a user's particular financial health or situation based on explicit and implicit user data and feedback (abstract).

United States Application Publication No.  US-20160180355-A1 to Amano, disclosing method of trained machine learning models estimating attributes of a target user (abstract and ¶¶7, 24), where the estimated attributes may include income and purchase history (i.e., expenses, ¶¶27, 57), and may be trained on basis of a plurality of users (¶65 and claim 11). Amano also discloses action entities which leverage this estimated information to provide the target user financial products (¶105).

Non-Patent Literature, “Missing Value Imputation Method Based on Clustering and Nearest Neighbours” to Satish, disclosing calculation of missing values using K-means clustering algorithms (§I. INTRODUCTION, page 206 (first page)).

United States Application Publication No.  US-20190213660-A1 to Astrada, disclosing prediction of income and expenses by using classification algorithms (¶102).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        /RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695